     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1134 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     DENISE VAN OSTEN,                                  Case No.: 19CV2106 CAB (BGS)
11                                       Plaintiff,
                                                          ORDER ON DISCOVERY DISPUTE
12     v.
                                                          [ECF 48]
13     HOME DEPOT, U.S.A., INC.,
14                                     Defendant.
15
16    I.    INTRODUCTION
17          Pursuant to the Court’s briefing Order (Doc. 47) Defendant Home Depot filed a
18    motion to exclude Plaintiff’s expert witnesses. Plaintiff Denise Van Osten did not file a
19    motion based on any of the issues identified in the parties’ letters. (Doc. 47 at 5 n.6). The
20    Plaintiff filed a response to Defendant’s motion. (Doc. 48). 1
21    II.   STANDARD OF REVIEW
22          If a party fails to make the required disclosures under Rule 26(a), i.e. expert
23    witness designations/disclosures, the party generally will not be permitted to use the
24    information not properly provided unless the failure was substantially justified or
25    harmless. Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir.
26
27
      1
       The Court will not summarize the parties’ arguments, rather will address them in its
28    Analysis section of this Order.
                                                      1
                                                                                 19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1135 Page 2 of 8



 1    2001); Fed. R. Civ. P. 37(c). The exclusion of witnesses not properly disclosed is
 2    automatic, unless one of the two exceptions can be shown. Steven Baicker–McKee, et
 3    al., Fed. Civil Rules Handbook 976-78 (Thomas West 2016).
 4           Federal Rule of Civil Procedure 37(c) sets forth the consequences for failing to
 5    “provide information or identify a witness as required by Rule 26(a).” Fed. R. Civ. P.
 6    37(c)(1). Pursuant to Rule 37(c)(1), “the party is not allowed to use that information or
 7    witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
 8    substantially justified or is harmless.” (Id.) The purpose of the “harmless” provision is
 9    “to avoid unduly harsh penalties in a variety of situations.” Rule 37, Adv. Comm. Notes
10    to 1993 amend. The exclusion sanction is “self-executing” and “automatic.” Yeti by
11    Molly Ltd., 259 F.3d at 1106 (referencing the Advisory Committee’s Notes to Rule
12    37(c)(1) (1993 Amendments)). However, “[t]wo express exceptions ameliorate the
13    harshness of Rule 37(c)(1): The information may be introduced if the party can prove that
14    its failure to disclose the required information is substantially justified or harmless.” Id.
15    at 1106–07 (“Implicit in Rule 37(c)(1) is that the burden is on the party facing sanctions
16    to prove harmlessness.”)
17           The Ninth Circuit “give[s] particularly wide latitude to the district court’s
18    discretion to issue sanctions under Rule 37(c)(1).” Id. The following factors are used to
19    guide the court’s discretion: “1) the public’s interest in expeditious resolution of
20    litigation; 2) the court’s need to manage its docket; 3) the risk of prejudice to the
21    defendants; 4) the public policy favoring disposition of cases on their merits; 5) the
22    availability of less drastic sanctions.” Wendt v. Host Int’l, Inc., 125 F.3d 806, 814 (9th
23    Cir. 1997).
24    III.   ANALYSIS
25           A.     Amapola Martin: Non-Retained Expert
26           On September 4, 2020, pursuant to the Court’s scheduling order the parties served
27    their expert witness lists. Plaintiff listed Amapola Martin (“Martin”) as a non-retained
28    expert. In its Motion, the Defendant argues that Plaintiff failed to comply with Federal

                                                     2
                                                                                  19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1136 Page 3 of 8



 1    Rule of Civil Procedure 26(a)(2)(C) because she failed to provide the facts and opinions
 2    that Martin will offer as an expert witness.
 3           Rule 26(a)(2)(C) applies to witnesses who do not have to provide a written report
 4    as required under (a)(2)(B). However, the witness must disclose the subject matter on
 5    which the witness is expected to give evidence under Federal Rules of Evidence 702,
 6    703, or 705 and a summary of the facts and opinions to which the witness is expected to
 7    testify.
 8           According to the Defendant, Plaintiff only disclosed that she had worked for Home
 9    Depot for nearly 30 years and has personal and expert knowledge of Home Depot’s
10    policies and procedures and working with the Fairmont Store. (Doc. 48 at 3; see e.g. Doc.
11    50 at 8).
12           Plaintiff contends that Martin is a fact witness and properly listed as a non-retained
13    expert.2 She argues that Defendant’s dispute was not timely raised under this Court’s 30-
14    day chambers rule. (Doc. 50 at 8-9). Plaintiff does not otherwise address whether she
15    complied with the requirement under (a)(2)(C) to provide a summary of the facts and
16    opinions to which the Martin is expected to testify. 3
17           Plaintiff in her Expert Witness List described Martin as follows: “Ms. Martin
18    worked for Home Depot for nearly 30 years, her final position was as an ASDS. Martin
19    has personal and expert knowledge of Home Depot’s policies and procedures and
20    working at the Fairmont store.” (Doc. 49-1 at 34).
21    ///
22
23
24    2
        The Defendant does not contest whether Plaintiff properly identified Martin as a
25    26(a)(2)(C) expert as opposed to (a)(2)(B) expert, which would require a written report.
      Therefore, the Court will not address this issue.
26    3
        Regarding the waiver issue, the Court finds it was not properly raised as directed by the
27    Court. (See Doc. 47 at 5, n.6). The Court will address the merits of Defendant’s motion
      as to Martin.
28

                                                     3
                                                                                 19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1137 Page 4 of 8



 1          The Court finds this description inadequate under 26(a)(2)(C) because it fails to
 2    provide a summary of the facts and opinions to which the witness is expected to testify.
 3    However, the Court will exercise its discretion and not exclude her report and testimony.
 4    Instead, the Court orders Plaintiff to provide the Defendant a summary of the facts and
 5    opinions to which she is expected to testify by December 30, 2020. Given this remedy,
 6    the Court further finds the Defendant will not be prejudiced. Defendant argued it would
 7    be prejudiced in preparing for her deposition, but because it will have this information
 8    prior to her deposition there is no prejudice. (See Doc. 48 at 9).
 9          B.     John Czechowicz: Retained Expert
10          On September 4, 2020, pursuant to the Court’s Scheduling Order, Plaintiff
11    designated Mr. Czechowicz, CPA as her retained expert who will testify to her economic
12    damages. (Doc. 50 at 4; see also Doc. 49-1 at 34). In the same expert witness list the
13    Plaintiff reserved the right to designate Rebuttal Expert witnesses. (Id.) On October 16,
14    2020, the date by which to serve expert disclosures, the Plaintiff did not serve any expert
15    disclosures. The Defendant submitted an expert report of its retained CPA Mr. Bergmark.
16    (Doc. 48 at 3). On October 30, 2020, the last date to serve rebuttal expert disclosures, the
17    Plaintiff disclosed Mr. Czechowicz, CPA as her expert witness to present evidence and
18    testimony at trial under Federal Rules of Evidence 702, 703, or 705. These disclosures
19    are made under Rule 26(a). (Doc. 49-1 at 139). She further indicated that Mr.
20    Czechowicz will testify as to damages and rebut the expert opinion of Brian Bergmark,
21    CPA. (Id. at 140).
22          Defendant brings this motion to exclude the testimony of Mr. Czechowicz because
23    the report submitted by Plaintiff is clearly not a rebuttal report, but an attempt by Plaintiff
24    to circumvent her failure to timely serve Mr. Czechowicz’s opinion report by the October
25    16, 2020 deadline. (Doc. 48 at 10-11). The issue here is whether the report served by
26    Plaintiff is a rebuttal report or an end run around the requirements of Rule 26(a)(2)(B) to
27    provide a written report.
28    ///

                                                     4
                                                                                   19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1138 Page 5 of 8



 1          Plaintiff claims that her disclosure of Mr. Czechowicz as her rebuttal expert was
 2    timely and compliant with Rule 26(a)(2)(B). (Doc. 50 at 5). He was retained to rebut Mr.
 3    Bergmark’s opinion of Plaintiff’s economic damages. (Id. at 7). She further indicates that
 4    Mr. Czechowicz will supplement his report after review of documents provided by
 5    Defendant. (Id. at 9).
 6          Initially the Court addresses Plaintiff’s indication that she will supplement Mr.
 7    Czechowicz’s report upon his review of documents that were provided to Defendant’s
 8    expert. (Doc. 50 at 9). Supplemental opinions are required under Rule 26(e)(1) in only
 9    three situations: 1) upon court order; 2) when the party learns that the earlier information
10    is inaccurate or incomplete; or 3) when answers to discovery requests are inaccurate or
11    incomplete. If the information in the supplemental disclosure is supposed to be “rebuttal
12    evidence,” then in order to comply with the Rules it had to be submitted within the
13    bounds of Rule 26, which in this case was October 30, 2020.
14          It is apparent to the Court that what Plaintiff refers to as a supplemental report is in
15    reality rebuttal evidence. Therefore, Plaintiff would have to move the Court for an order
16    allowing Plaintiff to file what is otherwise an untimely second rebuttal report. This issue
17    is not before the Court. The only issue is whether or not Mr. Czechowicz’s expert report
18    is rebuttal, or one that should have been disclosed on October 16, 2020 as an expert
19    report.
20          The Court also notes that Plaintiff’s Expert Designation about Mr. Czechowicz
21    describes him as an expert witness to present evidence and testimony at trial under
22    Federal Rules of Evidence 702, 703, or 705. 4 (Doc. 49-1 at 139). Plaintiff then indicates
23
24
      4
25     The standard cited applies to witnesses who do not provide written reports. See Rule
      26(a)(2)(C)(i). Section (a)(2)(B) requires the report:
26          contain (i) a complete statement of all opinions the witness will express and
27          the basis and reasons for them;(ii) the facts or data considered by the witness
            in forming them; (iii) any exhibits that will be used to summarize or support
28

                                                    5
                                                                                  19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1139 Page 6 of 8



 1    that Mr. Czechowicz will testify as to damages suffered by the plaintiff and rebut the
 2    expert opinions of Brian Bergmark, CPA. (Id. at 140). The point here is that Plaintiff
 3    puts both hats on Mr. Czechowicz, one that identifies him as her expert and the other as
 4    her rebuttal expert. Although in her response she claims he only wears the rebuttal
 5    witness hat, her Expert Designation says otherwise. However, for purposes of this
 6    dispute, the Court will address whether Mr. Czechowicz’s expert report qualifies as
 7    rebuttal.
 8          “Under Rule 26(a)(2)(D)(ii), an expert report qualifies as a rebuttal report if it ‘is
 9    intended solely to contradict or rebut evidence on the same subject matter identified’ by
10    the opposing party’s expert report.” Glass Dimensions, Inc. ex rel. Glass Dimensions,
11    Inc. Profit Sharing Plan & Tr. v. State St. Bank & Tr. Co., 290 F.R.D. 11, 16 (D. Mass.
12    2013). “A rebuttal expert may cite new evidence and data so long as the new evidence
13    and data is offered to directly contradict or rebut the opposing party's expert” report. Id.;
14    see Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D. 625, 636 (D. Haw. 2008)(“Reports
15    are proper rebuttal reports if they contradict or rebut the subject matter of the Yost May
16    2007 Report and the Closure Report”); Biomet Orthopedics, Inc. v. Tact Med.
17    Instruments, Inc., No. 3:01 CV 895 PS, 2004 WL 5499504, at *2 (N.D. Ind. Apr. 7,
18    2004) (“First, while it is true Dr. Keegan's supplemental report does not mention Mr.
19    Sims or his expert report, there is no requirement that Dr. Keegan mention Mr. Sims by
20    name when offering opinions to contradict or rebut those offered by Mr. Sims.”); Donell
21    v. Fidelity Nat’l Title Agency of Nev., No. 2:07-cv-00001, 2012 WL 170990, at *4 (D.
22    Nev. Jan. 20, 2012) (“[I]t is clear that Brooks was always intended to testify as an initial
23
24
25          them;(iv) the witness’s qualifications, including a list of all publications
            authored in the previous 10 years;(v) a list of all other cases in which, during
26
            the previous 4 years, the witness testified as an expert at trial or deposition;
27          and (vi) a statement of the compensation to be paid for the study and
            testimony in the case.
28

                                                    6
                                                                                  19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1140 Page 7 of 8



 1    expert witness for the Plaintiff. Plaintiff failed to designate him as an initial expert and is
 2    now improperly attempting to use him as a rebuttal expert to obtain an extension of the
 3    deadline for designating an initial expert.”).
 4           In this case, Defendant timely submitted a 20-page report by Brian Bergmark.
 5    (Doc. 49-1 at 101-121). According to the Defendant, Mr. Bergmark will testify regarding
 6    the economic losses, if any, that Plaintiff sustained or will incur, as well as the
 7    reasonableness of her efforts to mitigate these economic losses. (Doc. 49-1 at 39). In his
 8    report, Mr. Bergmark calculated lost earnings and benefits from July 25, 2017 to
 9    February 20, 2018. (Id. at 107). He also did a detailed analysis of offset earnings and
10    benefits. (Id. at 108).
11           Plaintiff submitted Mr. Czechowicz’s Expert Report in which he gave the
12    following expert opinion, “I have calculated Denise Van Osten’s actual and projected
13    loss salary and bonuses from Home Depot as set forth in Appendix B….” (Doc. 49-1 at
14    143-144). Appendix B is a table that calculates lost salary and bonuses from 2017-2023
15    based on income history. (Id. at 145).
16           The Court first notes that regardless of it being a rebuttal report, in itself it fails to
17    comply with the disclosure requirements of Rule 26(a)(2)(B)(i-iii). It does not contain a
18    complete statement of all opinions the witness will express and the basis and reasons for
19    them; the facts or data considered by the witness in forming them; any exhibits that will
20    be used to summarize or support them.
21           Secondly, although both expert submissions address the same subject matter of
22    economic losses, it appears to the Court that Mr. Czechowicz’s report does not directly
23    contradict and explain material issues found in Mr. Bergmark’s analysis. For instance,
24    Mr. Bergmark limits Plaintiff’s time frame for lost income and benefits to February 20,
25    2018, while Mr. Czechowicz extends the time frame to 2023. However, Mr. Czechowicz
26    does not provide his basis and reasons as to why Mr. Bergmark’s time frame is incorrect.
27    Further, Mr. Bergmark analyzes offset earnings and benefits which are contained in a
28    schedule. Mr. Czechowicz does not even address this topic, much less explain why Mr.

                                                       7
                                                                                      19CV2106 CAB (BGS)
     Case 3:19-cv-02106-TWR-BGS Document 51 Filed 12/17/20 PageID.1141 Page 8 of 8



 1    Bergmark’s offsets are incorrect. In sum, the Court finds Mr. Czechowicz’s report does
 2    not qualify as a rebuttal report either.
 3          At this stage of the proceedings, the Court is not inclined to exclude Mr.
 4    Czechowicz’s testimony. Instead Plaintiff will submit only a rebuttal report by Mr.
 5    Czechowicz specifically addressing how his opinion rebuts Mr. Bergmark’s. See United
 6    States v. Lamoreaux, 422 F.3d 750, 755 (8th Cir.2005)(rebuttal testimony must “explain,
 7    repel, counteract, or disprove evidence of the adverse party.” (internal quotation omitted);
 8    see also Peals v. Terre Haute Police Dep’t, 535 F.3d 621, 630 (7th Cir.2008) (“The
 9    proper function of rebuttal evidence is to contradict, impeach, or defuse the impact of
10    evidence offered by an adverse party.”) (internal quotation omitted). The rebuttal report
11    is to meet the requirements of Rule 26(a)(2)(B)(i-iii). The Plaintiff is to submit her
12    rebuttal report by January 4, 2021. Given this Order, the Court finds that Defendant will
13    not be prejudiced.
14          C.     Depositions of Ms. Martin and Mr. Czechowicz
15          In order to avoid prejudice to the Defendant and given Plaintiff’s willingness to
16    produce the witnesses for deposition. (Doc. 50 at 9), the Court will allow both
17    depositions to take place at a time and place convenient for the parties. Parties must meet
18    and confer by December 23, 2020 to schedule both depositions. Absent good cause, the
19    depositions must be completed by January 21, 2020. If the parties cannot agree on dates
20    for these depositions, they must contact the Court by January 6, 2021.
21          If the extension of the time to complete these depositions requires modification of
22    other deadlines in the Scheduling Order, the parties must follow the Chambers Rules to
23    seek modification of the Scheduling Order. (Chambers Rules, Section III.C.)
24    IV.   CONCLUSION
25          Defendant’s Motion is GRANTED in part as set forth above.
26    Dated: December 17, 2020
27
28

                                                   8
                                                                                 19CV2106 CAB (BGS)
